Citation Nr: 9902131	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from RO rating decisions dated in January 1993, 
April 1994 and November 1997.  In the January 1993 decision, 
the RO denied the veterans claim of service connection for 
hypertension.  In April 1994, the RO denied the veterans 
claim service connection for otitis externa, and in November 
1997, the RO denied the veterans claims of service 
connection for tinnitus and hearing loss.  

This case was previously before the Board in January 1997 at 
which time it was remanded to the RO for additional 
development on the issue of service connection for 
hypertension.  It was also remanded for adjudicative action 
on the issues of service connection for tinnitus and hearing 
loss. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for otitis externa.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for defective hearing.

3.  Tinnitus was not present during active military service; 
it became manifest many years after service and was not 
caused by any incident of service.

4.  Hypertension arose more than one year after the veterans 
service and is not attributable to service.

CONCLUSIONS OF LAW

1.  The veterans claim of service connection for otitis 
externa is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veterans claim of service connection for defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Preservice treatment notes are on file from A. P. B., M.D., 
for the period of 1967 to April 1970.  Blood pressure 
readings of 140/70, 130/80 and 132/90 are noted in records 
dated in April 1970.  

The veteran underwent a pre-induction examination in November 
1970 and was found to have a normal clinical evaluation of 
his ears and heart.  He had a recorded blood pressure reading 
of 134 (systolic) over 82 (diastolic).  Audiometric results 
revealed puretone threshold levels of 5, 5, 5, and 5, 
decibels in the right ear and 5, 15, 15, and 10 decibels in 
the left ear at 500, 1,000, 2,000 and 4,000 hertz, 
respectively.  A November 1970 Report of Medical History 
shows that the veteran had had high blood pressure on one 
occasion.

In July 1971 the veteran was seen at a medical facility for 
stopped up ears.  His ears were washed with hydroperoxide 
and water.

A February 1972 service medical record reflects the veterans 
complaint of hearing loss.  It shows that he had his ears 
irrigated with hydroperoxide and water.  

The veteran reported to a medical facility in August 1972 
complaining of a right ear ache, of blood running out of his 
right ear.  He was diagnosed as having otitis externa with a 
moderate secondary infection of the sensorineural area.  
Later in August 1972 the veteran was seen at a medical 
facility for a painful ear and some loss of hearing.  He was 
diagnosed as having chronic and recurrent otitis externa.

At a February 1973 separation examination, the veteran was 
found to have normal clinical evaluations of his ears and 
heart.  His blood pressure reading was 138/80.  Audiometry 
results revealed puretone decibel levels of 15, 10, 10 and 15 
in the right ear and 25, 15, 5 and 25 in the left ear at 500, 
1,000, 2,000 and 4,000 hertz, respectively.

Subsequent treatment notes by Dr. A. P. B. are on file and 
reflect blood pressure readings of 160/100 in December 1974 
and 1[ ]/90 and 148/90 in 1975.

A December 1976 private medical note shows that the veteran 
was being seen for probable hypertension.  Subjective 
complaints included a two year history of elevated blood 
pressure.  The note also shows that the veteran had been off 
of his medication for three weeks.  The veteran continued to 
be seen at the medical facility for probable hypertension 
from 1977 to 1984.  He was diagnosed as having hypertension 
at the medical facility in 1992.

In May 1992 Dr. A. P. B. submitted a letter stating that the 
veteran had been examined in December 1974 and was found to 
have elevated blood pressure.  He said that he prescribed 
medication for the veteran at that time and later advised 
him, in January 1975, to continue taking the medication.

In August 1992 the veteran filed a claim of service 
connection for hypertension.

Records are on file from J.J.A., M.D., which show treatment 
for hypertension beginning in August 1992.

In a January 1993 rating decision, the RO denied the 
veterans claim of service connection for hypertension.

In the veterans March 1993 substantive appeal, he said that 
he had been exposed to Agent Orange and that such exposure 
may have caused his hypertension.

In a June 1993 letter, Dr. A.P.B. stated that the veteran had 
developed hypertension and was treated for it within a year 
of February 9, 1973 (the date of his service discharge).

At a hearing held at the RO in June 1993, the veteran 
testified that he did not recall the examining physician at 
his induction examination say anything about him having 
either an elevated blood pressure reading or hypertension.  
He said that at no time during service was he found to have 
had elevated blood pressure readings that he was aware of.  
He said that he had not been prescribed hypertensive 
medication in service.  He said that he did not see a private 
physician for hypertension while he was still in service, and 
that he was first informed that he had hypertension about a 
year and two months after service.  He said that it was at 
this time that he had gone to an emergency room for an 
injury, and was told that he had hypertension, and was given 
medication.  He said that he was presently diagnosed as 
having hypertension.  He said that he had had symptoms of 
dizziness, nausea and fatigue within a year of his service 
discharge, but that did not seek medical attention at that 
time as he did not have medical insurance.  He said that he 
could not recall if his doctor had told him that he had any 
degree of hypertension prior to being diagnosed with it, and 
that he would try to obtain such a statement.

A February 1994 private audiological report contains 
audiometry results in graph form and shows speech 
discrimination scores of 100 percent.  Attached to this 
report is a February 1994 report from the otolaryngologist 
who conducted the audiometry testing.  He reported the 
veterans history of ear problems in service, and of being in 
the lumbar business and around saws.  He gave an impression 
of high frequency sensorineural hearing loss.

In April 1994 the RO denied the veterans claim of service 
connection for otitis externa and continued the denial of 
service connection for hypertension.

On file are two notes dated in June 1994 from ophthalmologist 
H.G.R, M.D., who said that he had treated the veteran in June 
1972 for a fungus infection in the right and left ear canals 
and that treatment had resulted in complete eradication of 
symptoms and pathology. 

At a hearing at the RO in August 1994, the veteran testified 
that his duties as a military policeman required him to be 
outside for extended periods of time exposing him to wet and 
rainy weather.  He said that he first noticed problems with 
his ears overseas but pushed it off until he arrived in 
the states.  He said that after returning to the states he 
saw a private physician for his ears and experienced real bad 
earaches and ringing in his ears at that time.  He said that 
he had been treated for his ears approximately three times 
between the date of his service induction (in February 1971) 
and the date of the personal hearing (in August 1972)  He 
said that he continued to experience problems with his ears 
after service.  He said that he did not experience ringing in 
his ears prior to being treated in 1972.  He said that he had 
been told by a physician in 1994 that he had high frequency 
tone deafness.  He said that over the past few years he 
experienced ringing in his ears, hearing loss, and a little 
achiness in his ears.  

In August 1997 the veteran underwent a VA examination for his 
ears.  At the examination he said that his duties as a 
military policeman exposed him to noise.  He also said that 
he had worked in construction all of his life.  He denied any 
specific middle ear infections that he could remember except 
for swimmers ear which began in service, and he denied 
having any recent infection or surgery in his ears.  Findings 
revealed normal appearing external canals and normal and 
mobile tympanic membranes.  The examiner indicated that the 
overall examination revealed essentially normal ears.  He 
said that he had reviewed the veterans chart and he related 
the veterans history both in service and after service.  He 
gave an impression of high tone sensorineural hearing loss by 
history to be evaluated at the audiology clinic that week, 
and no evidence of ear disease at present either otitis 
externa or otitis media.  He also said that From the 
history and evaluation of [the veteran], [he could] see 
absolutely no relation between [the veterans] hearing loss 
with the resulting tinnitus having any connection whatsoever 
with his previous history of otitis externa.

VA records on file show that the veteran failed to report to 
a VA audiological examination scheduled in September 1997.

In a November 1997 rating decision, the RO denied the 
veterans claims of service connection for tinnitus and 
hearing loss.

VA records on file show that the veteran failed to report to 
a VA audiological examination scheduled in August 1998.


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain chronic diseases, although not manifest during 
service, shall be service-connected if they become manifest 
within certain time limits. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Without proof 
of a present disability, there can be no well-grounded claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Otitis Externa

The veterans service medical records show that he was seen 
in July 1971 for a complaint of plugged up ears.  They also 
show that he was seen on a few occasions in 1972 for ear 
pain, hearing loss and bleeding from the right ear.  They 
further show that on the last date of treatment for his ears, 
in August 1972, the veteran was diagnosed as having chronic 
and recurrent otitis externa.  He was subsequently found to 
have a normal clinical evaluation of his ears at his 
separation examination in February 1973.

Although the veteran was diagnosed in service as having 
chronic and recurrent otitis externa, his claim of service 
connection for this disability is not plausible in light of 
the absence of competent evidence of a current disability. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In May 
1993 the RO requested that the veteran submit evidence 
showing treatment since service for his claimed disabilities, 
including otitis externa.  No such evidence has been 
submitted.  Postservice medical records that are on file, 
from 1974 to 1992, are devoid of complaints or treatment for 
otitis externa.  When asked at an August 1994 hearing whether 
he had had any ear infection or drainage over the past few 
years, the veteran said that he had a little achiness, but 
mostly experienced ringing and hard of hearing.  

As previously noted, competent evidence of a current 
disability requires a medical diagnosis.  Caluza, supra.  
There is simply no medical diagnosis of otitis externa after 
service despite the ROs request to the veteran that he 
submit such pertinent evidence.  In fact, the record contains 
a note from a private physician in August 1994 stating that 
he had treated the veteran for a fungus infection in his 
right and left ear canals (in service) in June 1972, and that 
treatment resulted in complete eradication of symptoms and 
pathology.  Although the veteran was subsequently diagnosed 
in service as having chronic otitis externa in August 1972, 
this is the last noted diagnosis in the record.  Results of a 
recent VA examination performed in August 1997 revealed no 
evidence of ear disease, including otitis externa.

Absent the submission of competent medical evidence of a 
current disability, the veterans claim of service connection 
for otitis externa is implausible and not well grounded.  

Hearing Loss

Impaired hearing, which is an organic disease of the nervous 
system, is a chronic disease that if manifested to a 
compensable degree within one year from the veterans 
discharge from service shall be service-connected. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

Impaired hearing is considered to be a disability under 
38 C.F.R. § 3.385 when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 
decibels or greater; or when auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
hertz are 26 decibels or greater; or when speech 
discrimination scores using the Maryland CNC test are less 
than 94 percent.

The veterans service medical records are devoid of a 
diagnosis of hearing loss.  While the veteran did complain of 
hearing loss in February 1972, he was treated by having his 
ears irrigated with hydroperoxide and water.  He also 
complained of hearing loss in August 1972 and was found to 
have otitis externa.  He did not undergo audiological testing 
at either time, nor was he diagnosed as having hearing loss.  
There are no other complaints of hearing loss in the service 
medical records, and auditory thresholds at the veterans 
separation examination in February 1973 were 25 decibels or 
lower.  

The first evidence indicating a possible hearing loss is an 
audiological report dated in July 1994, over two decades 
after service.  It was at this time that the veteran 
underwent audiometry testing by a private otolaryngologist 
and was diagnosed as having a high frequency sensorineural 
hearing loss.  While this report is evidence of impaired 
hearing, it is not conclusive evidence of impaired hearing 
under § 3.385 since the diagnosis is based on audiometry 
results conveyed in graph rather than numerical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  As previously noted, 
subsequent attempts by VA (in 1996 and 1997) to confirm a 
current hearing disability (under 3.385) have been 
unsuccessful since the veteran failed to report to these 
examinations.  See 38 C.F.R. § 3.655(b) (1998).

Even assuming arguendo that the veteran has a present hearing 
impairment under § 3.385, his claim of service connection for 
hearing loss would still not be plausible in light of the 
absence of a medical nexus between any current hearing 
disability and service.  Caluza, supra; Grottveit, supra.  
The veterans opinion that any current hearing loss is 
related to service is not cognizable evidence sufficient to 
well ground his claim since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espriritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

In the absence of the necessary medical evidence establishing 
a current hearing impairment as defined by VA regulation, or 
of causality linking any such disability to service, the 
veterans claim of service connection for hearing loss is 
implausible and not well grounded.



Tinnitus

The veteran contends that he has had tinnitus ever since 
1972, when he was treated for otitis externa.  Postservice 
medical records include notations of tinnitus on a 
February1994 private medical record and on an August 1997 VA 
examination report.  In light of this evidence, the veterans 
claim of service connection for tinnitus is plausible and 
well grounded.  38 U.S.C.A. § 5107(a); Falzone v. Brown, 8 
Vet. App. 398 (1995).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Despite the veterans statements and testimony that he has 
had ringing in his ear ever since 1972 when he was treated 
for otitis externa, his service medical records are devoid of 
any complaints of ringing in his ears.  Furthermore, no 
mention of tinnitus was made by a private physician who 
treated the veteran in June 1972 for an fungus infection in 
his ear canals.  The first notation of tinnitus is noted on a 
1994 private medical report, over two decades after service.  
Neither the physician who completed the 1994 report, nor the 
examiner from the veterans 1997 VA examination, relate the 
veterans tinnitus to service.  In fact, the VA examiner in 
1997 stated that From the history and evaluation of [the 
veteran], I can see absolutely no relation between [the 
veteran's] hearing loss with the resultant tinnitus having 
any connection whatsoever with his previous history of otitis 
externa.  Thus, the examiner does not relate the tinnitus 
to any incident in service, but rather appears to relate it 
to high tone sensorineural hearing loss by history.   

In view of the absence of medical evidence of tinnitus 
earlier than 1994, and the examiners opinion in 1997 that 
the veterans tinnitus resulted from his hearing loss and not 
from his ear problems in service, the weight of evidence is 
against the claim of service connection for tinnitus.  In 
sum, the weight of evidence shows that the veterans tinnitus 
first developed many years after service, and that this 
condition was not incurred in or aggravated by service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The veterans claim of service connection for hypertension is 
well grounded in view of the current diagnosis of 
hypertension and in view of a physicians statement that the 
veteran developed and was treated for hypertension within one 
year of his service discharge.  38 U.S.C.A. § 5107(a); Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Hypertension is a chronic disease that if manifested to a 
compensable degree within one year from the veterans 
discharge from service shall be service-connected. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The minimum compensable degree (10 percent) 
for hypertension, noted in 38 C.F.R. § 4.104, Diagnostic Code 
7101, requires that the diastolic blood pressure be 
predominantly 100 or more.

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1998); Miller v. West, 11 Vet. App. 
345 (1998).
Although there is a November 1970 pre-service Report of 
Medical History in which the veteran indicated that he had 
had high blood pressure on one occasion, he is presumed to 
have been in sound condition when he entered service as this 
notation by itself does not constitute clear and unmistakable 
evidence of a pre-existing hypertensive disability.  
38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304; Crowe v. Brown, 
7 Vet. App. 238 (1994).  This is especially so in light of 
the veterans blood pressure reading of 134/80 at his 
November 1970 pre-enlistment examination, along with a normal 
clinical evaluation of his cardiovascular system.  
Furthermore, private preservice medical records in April 1970 
show blood pressure readings all with diastolic readings 
below 100.  

The only blood pressure reading reflected in the veterans 
service medical records is found on his February 1973 
separation examination report.  According to this report, the 
veteran had a blood pressure reading of 138/80.  His service 
medical records are entirely devoid of complaints or 
treatment for hypertension.

Despite the absence of hypertension or of any elevated blood 
pressure readings in service, service connection can still be 
established if hypertension became manifest within one year 
of the veterans service discharge.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In this 
regard, the veterans private physician submitted a statement 
in 1993 stating that the veteran had developed and was 
treated for hypertension within a year of February 9, 1973.  
While consideration has been given to this statement, it is 
contrary to the physicians treatment records during this 
period which do not show any blood pressure readings or 
treatment for hypertension within a year of the veterans 
February 1973 discharge.  While these records do reflect an 
elevated reading in December 1974 of 160/100, this reading 
was taken over one year after the veterans service 
discharge.  In fact, the veterans physician submitted an 
earlier statement, in May 1992, stating that the veteran had 
been examined in December 1974 and found to have elevated 
blood pressure.  He said that medication was prescribed at 
that time and that the veteran was advised to continue taking 
this medication at a re-check in January 1975.  This 
statement contradicts the notion that the veteran had already 
been found to have hypertension, and is most consistent with 
the actual treatment records for this period.  It is also 
consistent with subsequent private treatment records from 
1976-1981 which reflect diagnoses of probable elevated blood 
pressure and probable hypertension.  A confirmed diagnosis of 
hypertension is not shown by the records until 1992.

It should also be pointed out that the veteran testified that 
he was first informed that he had hypertension approximately 
one year and two months after service at which time he had 
gone to the emergency room for an injury.  He also said that 
to the best of his knowledge he had not been told that he had 
any elevated blood pressure readings in service, nor was he 
prescribed hypertensive medication in service.  He further 
said that he did not see a private physician for hypertension 
in service.

While consideration has been given to the veterans testimony 
that he experienced symptoms of dizziness, headaches and 
fatigue within a year of service, these reported symptoms are 
not of sufficient weight to support a finding of incurrence 
of hypertension in service.  This is so in light of the 
absence of credible medical evidence establishing the 
incurrence of hypertension, or even of elevated blood 
pressure readings, in service or within one year of service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for hypertension must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims of service connection for otitis externa and 
defective hearing are denied as not well grounded.

The claims of service connection for tinnitus and 
hypertension are denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
